IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1348
                               Filed January 21, 2021


IN THE INTEREST OF R.P. and K.P.,
Minor Children,

L.P., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Angie Johnston,

District Associate Judge.



      A father appeals a juvenile court order adjudicating his two children in need

of assistance. AFFIRMED.



      Peter Stiefel, Victor, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Taylor Reichardt of Kaplan & Frese, LLP, Marshalltown, attorney and

guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                          2


TABOR, Judge.

       Citing their father’s habitual drug use and “his willingness to keep and

distribute large amounts of methamphetamine from the premises of the family

home,” the juvenile court adjudicated eleven-year-old R.P. and eight-year-old K.P.

as children in need of assistance (CINA).1 Only the father appeals. He argues

(1) the State failed to present clear and convincing evidence to prove the grounds

for adjudication and (2) the court erred in not dismissing the CINA adjudication at

the dispositional hearing.

       In our de novo review,2 we find the record contains sufficient proof to

support the grounds for adjudication. The father also failed to show the children

were no longer at risk when he sought dismissal. For these reasons, we affirm the

juvenile court’s rulings.

    I. Facts and Prior Proceedings

       In February 2020, Levi landed in the hospital after suffering broken ribs and

a head injury in an all-terrain vehicle accident. During his treatment, a routine urine

test showed Levi was positive for amphetamines, opioids, and methamphetamine.

Within forty-eight hours, the Iowa Department of Human Services (DHS) began a

child-abuse investigation based on the hospital’s “concerns that Levi was using

methamphetamine while residing in the home with his children.”




1 The father, Levi, has another daughter, H.P., who turned eighteen years old in
July 2020—a month before the adjudication hearing. The juvenile court dismissed
her CINA case.
2 Our standard of review in CINA cases is de novo. In re J.S., 846 N.W.2d 36, 40

(Iowa 2014). We give weight to the juvenile court’s fact findings, though they do
not bind us. Id. Our main consideration is the best interests of the children. Id.
                                          3


       A child protection worker met with Levi and the children’s mother, Jennifer,

at their ranch-style house for an interview. During that interview, Levi admitted

using methamphetamine daily for the past seventeen years. He said the drug

“made him feel normal.” The child protection worker noted Levi “seemed very

frustrated with the questions” because he did not think his drug use affected his

parenting.3   For her part, Jennifer said she could not do much about Levi’s

substance abuse because he was “a grown man.” Both parents insisted that Levi

only used methamphetamine at work.4 But sometimes he would be away on work

trips “for several days or even weeks.”

       In late March, the DHS issued a founded child-abuse report with Levi as the

perpetrator after determining he unlawfully used or possessed methamphetamine

while caring for the children.5 Based on the founded report, the State petitioned

the juvenile court to adjudicate R.P. and K.P. as CINA.

       From March through August, the DHS had five in-home visits with the

family. According to the case manager, Levi participated in only one of those

interactions. During the other visits, Levi was either in the garage or the basement.

Each time, Levi would make an appearance for “about 60 seconds.”



3 To that point, the child protection worker saw no signs of physical abuse or
malnourishment in observing R.P. and K.P. on her visit.
4 Levi told worker that he did farm labor in the spring, snow removal in the winter,

and sold fireworks in the summer.
5 Levi had pending criminal charges for possession of a controlled substance and

drug paraphernalia from 2019. In that incident, a passerby reported a “male
slumped over the wheel” of his truck in the middle of an intersection. When police
arrived, Levi was asleep in the driver’s seat with a pipe in his right hand. Levi
admitted the pipe contained methamphetamine. Police later found a small baggie
of methamphetamine in the center console. When questioned, Levi told the
officers he was on his way home from work.
                                         4


       A few days before the adjudication hearing, the DHS notified the court that

another child-abuse assessment was in progress. That assessment originated

with a report from Tama County Deputy Sheriff Lucas Dvorak, who provided

evidence that Levi was trafficking drugs from the family home.6 The report also

named Jennifer as a perpetrator of abuse for failing to adequately supervise the

children.

       Based on the deputy’s report, the DHS implemented an emergency safety

plan that required Levi to move out of the home and prevented him from having

any unsupervised contact with the children. Child protection worker Lacey Halleck

described her uncomfortable exchange with Levi on the safety plan:

       He was rather agitated and didn’t really want to have a conversation
       with me at that point in time. He said he would agree to sign the
       safety plan because he felt like he didn’t have a choice at that point
       in time but that he felt that his children were safe and DHS was
       wasting their time.

       At the August 31 adjudication hearing,7 Jennifer stipulated to the CINA

petition under Iowa Code section 232.2(6)(c)(2) (2020) for her failure to adequately

supervise the children. Levi objected to the petition. The court heard testimony


6 As part of an ongoing narcotics investigation, Deputy Dvorak executed a search
warrant at the house on August 26. According to Dvorak, the children, R.P. and
K.P., were awake when officers began the search but soon went to their bedroom.
Police found “just under 74 grams of methamphetamine, approximately $11,000
U.S. currency, marijuana, suspected marijuana edibles or THC edibles, suspected
psilocybin mushrooms, prescription pills, digital scales, packing and
paraphernalia” in the attached garage. Dvorak testified the garage was accessible
through a door that led to the kitchen. Although the door had a lock, he could not
recall whether it was secured when police executed the search. Police did not
arrest Levi on the day of search.
7 The court conducted the hearing using remote technology because of the

COVID-19 pandemic. See Iowa Supreme Ct. Supervisory Order, In the Matter of
Ongoing Provisions for Coronavirus/COVID-19 Impact on Court Services (May 22,
2020).
                                         5


from the child protection workers, the DHS case managers, and Deputy Dvorak.

Invoking their Fifth Amendment right against self-incrimination, neither Jennifer nor

Levi testified at the hearing.

       The child protection workers believed R.P. and K.P. needed help because

their home environment was not safe.         Halleck expressed concerns that the

children were at risk of physical harm from exposure to the illegal drugs or violence

from drug-related activities, as well as “potential mental and emotional neglect.”

Deputy Dvorak believed the presence of drug activity at the family residence

endangered the children. The children’s guardian ad litem also supported granting

the CINA petition based on the search warrant evidence.

       The juvenile court granted the State’s petition, finding intervention was

necessary after the “major drug raid at the family home.” The court reasoned:

       Levi seems to think that as long as the children are fed and not
       physically abused, the children are safe. Neither parent seems to
       understand the large propensity for physical and emotional danger
       that dealing methamphetamine out of the family home poses to these
       children. This behavior has clearly been ongoing during the
       pendency of the voluntary case.

       The court did not order the children be removed from their home. But given

recent events, the court did direct Jennifer and the children to complete hair drug

tests before the next hearing.      Jennifer, R.P., and K.P. tested negative for

methamphetamine and other drugs. Focusing on that evidence, Levi asked the

court to dismiss the CINA adjudication order at the October dispositional hearing.

In his view, the negative test results proved his substance abuse did not harm the

children. In the alternative, Levi asked the court to amend the safety plan to allow

him to return home.
                                          6


       Despite Levi’s pleas, the court maintained the children’s CINA status and

reaffirmed the safety plan. In doing so, the court stated: “The bottom line is

regardless of whether the kids actually ingested drugs it is still an unsafe situation

when you’re actively dealing drugs out of the family home. I don’t know how else

I can put this to you guys to understand. That in itself is an inherent danger.”

       Levi now appeals.

   II. Grounds for Adjudication

       The juvenile court adjudicated R.P. and K.P. as CINA under Iowa Code

section 232.2(6)(c)(2), (n), and (p). Levi contests all three grounds. We will

address each argument in turn. See J.S., 846 N.W.2d at 41 (affirming on multiple

theories because basis for CINA adjudication may affect eventual grounds for

termination of parental rights).

       Under section 232.2(6)(c)(2), the State must present clear and convincing

proof that a child “has suffered or is imminently likely to suffer harmful effects” as

a result of the parent’s failure “to exercise a reasonable degree of care in

supervising the child.” It helps to break these concepts into digestible parts. First,

our supreme court defined “harmful effects” to mean “harm to a child’s physical,

mental, or social well-being.”     Id. at 42.   Second, the court offered various

interpretations of “imminent” including “on the point of happening.”        Id. at 43

(quoting Black’s Law Dictionary 750 (6th ed.1990)). Overall, CINA cases adopt a

liberal interpretation of the phrase “imminently likely.” Id. Under this formulation,

“a parent’s active addiction to methamphetamine” may be “‘imminently likely’ to

result in harmful effects to the physical, mental, or social wellbeing of the children

in the parent’s care.” Id. at 42. But “general statements about methamphetamine
                                          7


addiction” standing alone are not enough to show an imminent risk of harm under

the clear and convincing standard. Id.

       Levi   contends    the   State    failed   to   meet   that   standard   under

section 232.2(6)(c)(2) because (1) Jennifer was the children’s primary caretaker

and (2) the State offered no proof his substance abuse hurt the children in the past,

so harm was unlikely to result now. We are unpersuaded by either contention.

       True, the risk of harm may be reduced where another parent or relative can

supervise the children when a parent is dealing with an untreated addiction. See

id. (comparing untreated addiction “to what occurs when a parent falls ill or

becomes disabled and leaves her or his children with a relative”). But what if

neither parent offers safe supervision? Jennifer stipulated to the CINA adjudication

based on her failure to adequately supervise the children at their home. See Iowa

Code § 232.2(6)(c)(2). Even without that stipulation, Jennifer did not exercise

reasonable care in allowing Levi continued contact with the children while he was

actively using methamphetamine. See State v. Petithory, 702 N.W.2d 854, 857

(Iowa 2005) (“The dangers of leaving one’s children in the custody of actively using

methamphetamine addicts cannot be denied.”).           Thus this factor carries little

weight in our analysis.

       We also reject Levi’s second contention. Section 232.2(6)(c)(2) does not

require proof of past harmful effects to establish an “imminent likelihood” of future

harm. See J.S., 846 N.W.2d at 43 (“Child protection statutes ‘are designed to

prevent probable harm to the child and do not require delay until after harm has

occurred.’” (quoting In re L.L., 459 N.W.2d 489, 494 (Iowa 1990))). On this point,

Levi ignores crucial evidence in the record—that he was keeping illegal drugs on
                                         8


the premises where his children lived. Even without proof that R.P. and K.P. were

aware of or exposed to the methamphetamine, its presence in the

garage—coupled with Levi’s long-standing addiction—was enough to establish an

imminent likelihood of harm. See Petithory, 702 N.W.2d at 857 (rejecting father’s

claim that “he was a careful drug abuser, smoking it only in the basement, where

the children were not allowed” because he “handled and consumed the illegal drug

in the very house wherein the girls resided”). The sizeable drug operation in the

family garage—including seventy-four grams of methamphetamine and $11,000 in

cash—created an unsafe environment for the children.          See In re L.H., No.

19-0931, 2019 WL 5063336, at *5 (Iowa Ct. App. Oct. 9, 2019) (recognizing drug

trafficking within child’s home “exposes the child to dangerous people and

situations”). Thus the State satisfied its burden under section 232.2(6)(c)(2).

       We next turn to the court’s CINA finding under section 232.2(6)(n). This

provision requires clear and convincing proof that because of a parent’s “drug or

alcohol abuse,” the children were not receiving adequate care.          Iowa Code

§ 232.2(6)(n). To meet its burden, the State must establish a nexus between the

parent’s drug use and the children’s receipt of inadequate care. In re M.S., 889

N.W.2d 675, 682 (Iowa Ct. App. 2016) (explaining drug use standing alone does

not establish adjudicatory harm in CINA and termination proceedings). Levi claims

the nexus is lacking because the “children always appeared clean, healthy, and

properly nourished and the home was safe and appropriate.”

       As the juvenile court reasoned, “Court intervention is necessary because

Levi refuses to take responsibility for his drug use and get help.” As an example,

the children were awake, though briefly, when police executed the search warrant
                                          9


at 1:30 in the morning. And Deputy Dvorak believed “Levi looked under the

influence and very strung out during the search.” See In re T.B., No. 18-1139,

2018 WL 4361181, at *2 (Iowa Ct. App. Sept. 12, 2018) (finding parent’s continued

methamphetamine use during pendency of case creates a risk of adjudicatory

harm to the children). Yet Levi still refused to acknowledge his substance-abuse

problem: “I didn’t do anything wrong.” On this record, we find clear and convincing

proof that Levi’s continued drug use and unwillingness to seek help prevent him

from providing adequate care. See In re L.R., No. 17-1010, 2017 WL 3525346, at

*3 (Iowa Ct. App. Aug. 16, 2017) (finding mother’s unresolved mental-health issues

and “inability to heed the advice of professionals” sufficient to support adjudication

under paragraph (n)).

       Finally, we address whether sufficient proof supported the ground for CINA

adjudication under section 232.2(6)(p). This provision comes into play when a

parent “unlawfully uses, possesses, manufactures, cultivates, or distributes a

dangerous substance in the presence of a child . . . or unlawfully uses, possesses,

manufactures, cultivates, or distributes a dangerous substance specified in

subparagraph (2) . . . in a child’s home, on the premises, or in a motor vehicle

located on the premises.” Iowa Code § 232.2(6)(p). The statute’s list of dangerous

substances includes methamphetamine. See id. § 232.2(6)(p)(2)(b).

       In challenging this ground, Levi claims the State failed to prove he

possessed methamphetamine “in the presence of a child.” But section 232.2(6)(p)

provides an alternative to the presence requirement: “or unlawfully uses,

possesses, manufactures, cultivates, or distributes a dangerous substance . . . in

a child’s home, on the premises, or in a motor vehicle located on the premises.”
                                       10


(Emphasis added.) Because Levi does not dispute the State’s proof that police

found methamphetamine on the premises of the children’s home, the State met its

burden on this ground.

      Finding clear and convincing evidence in the record to support all three

grounds, we affirm the juvenile court’s CINA adjudication. We also affirm the

court’s dispositional order because the record does not show that R.P. and K.P.

are “no longer in need of supervision, care, or treatment.”      See Iowa Code

§ 232.103(4); see also In re A.B., 569 N.W.2d 103, 107 (Iowa 1997) (noting statute

precludes ending CINA status until children no longer need that protection).

      AFFIRMED.